Case 2:19-cv-01671-JFW-MAA Document 22 Filed 08/12/20 Page 1 of 2 Page ID #:251



  1
  2
  3
  4                                                      JS-6
  5
  6
  7
  8                       UNITED STATES DISTRICT COURT
  9                      CENTRAL DISTRICT OF CALIFORNIA
10
11    UNITED STATES OF AMERICA,   )        Case No. CV 19-1671-JFW(MAAx)
                                  )
12                  Plaintiff,    )        JUDGMENT
                                  )
13         v.                     )
                                  )
14    ONE TP17G TABLET PRESS, et )
      al.,                        )
15                                )
                    Defendant.    )
16    ___________________________ )
17
18         On March 7, 2019, the United States of America filed a
19    Verified Complaint for Forfeiture alleging that the
20    defendants, One TP17G Tablet Press and One ZP9 Rotary Tablet
21    Press, were subject to forfeiture.
22         On July 8, 2020, a Default by Clerk was entered against
23    Dalibor Kabov, Berry Kabov, Rachel Helm, Global Compounding
24    Pharmacy, LLC, Anatomy Rx, LLC and all other potential
25    claimants.
26         IT IS HEREBY ORDERED, ADJUDGED AND DECREED:
27         1.   This Court has jurisdiction over the subject matter
28    of this action and over the parties.
Case 2:19-cv-01671-JFW-MAA Document 22 Filed 08/12/20 Page 2 of 2 Page ID #:252



  1        2.   The Verified Complaint for Forfeiture states a claim
  2   for relief.
  3        3.   Notice of this action has been given in the manner
  4   required by law.      No valid appearances were made in this
  5   action by any claimant.       The Court deems that all potential
  6   claimants, including Dalibor Kabov, Berry Kabov, Rachel Helm,
  7   Global Compounding Pharmacy, LLC, Anatomy Rx, LLC, admit the
  8   allegations of the Verified Complaint for Forfeiture to be
  9   true.
10         4.   A default judgment shall be and hereby is entered
11    against the interests of all potential claimants, including
12    Dalibor Kabov, Berry Kabov, Rachel Helm, Global Compounding
13    Pharmacy, LLC, Anatomy Rx, LLC, in the defendants, One TP17G
14    Tablet Press and One ZP9 Rotary Tablet Press.
15         5.   The defendants, One TP17G Tablet Press and One ZP9
16    Rotary Tablet Press, shall be and hereby are forfeited to the
17    United States of America, which shall dispose of the
18    defendants One TP17G Tablet Press and One ZP9 Rotary Tablet
19    Press, in the manner required by law.
20
21    Dated: August 12, 2020
                                                 JOHN F. WALTER
22                                       UNITED STATES DISTRICT JUDGE
23
24
25
26
27
28

                                           2
